Citation Nr: 0331081	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-13 514	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in 
Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from October 9 to October 
30, 1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
by the Huntington, West Virginia Regional Office (RO).

In June 2003, the veteran provided testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is of record.  

This appeal initially included the issue of whether new and 
material evidence had been submitted to reopen a claim for 
service connection for residuals of a fractured right femur.  
However, during the June 2003 hearing, the veteran withdrew 
the issue from appellate status.  See 38 C.F.R. § 20.204.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] 
and the regulations implementing it are applicable to the 
veteran's claim to reopen.

The Act and the regulations implementing it essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that the 
Department of Veterans Affairs (VA) will assist a claimant 
in obtaining evidence necessary to substantiate a claim if 
there is a reasonable possibility that such assistance would 
aid in substantiating the claim.  They also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  

The record reflects that in November 2001, the RO attempted 
to comply with the notification requirements of the VCAA.  
However, the notification is defective because the veteran 
was informed that the requested evidence and evidence should 
be submitted within 30 days rather than the one-year period 
provided by 38 U.S.C.A. § 5103(b).  See Paralyzed Veterans 
of America, et al. v. Secretary of Veterans Affairs, Nos. 
02-7007, -7008, - 7009, -7010, (Fed Cir., Sep. 22, 2003). 

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist 
the veteran in the development of the facts pertinent to his 
claim.

The veteran testified that he has received treatment from 
the Lexington, Kentucky VA Medical Center (VAMC) and the 
Huntington, West Virginia VAMC.  Although the RO requested 
and obtained the veteran's VA treatment records for the 
period from May 2001 to August 2003, the veteran has 
indicated that he has received VA treatment since 1982.  The 
Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Therefore, the RO should 
obtain and associate with the record all outstanding 
pertinent medical records from the aforementioned VA medical 
facilities.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103 for the issue 
on appeal.  It should also inform him 
that any evidence and information 
submitted in response to the letter must 
be received by the RO within one year of 
the date of the RO's letter and that he 
should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should undertake all 
necessary development to obtain and 
associate with the record all 
outstanding records of pertinent medical 
treatment from the Lexington VAMC and 
the Huntington VAMC.  If any requested 
records are unavailable, or the search 
for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims 
file, and the veteran and his 
representative so notified.  

3.  The RO should also undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran.  If it is 
unable to obtain any such evidence, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

4.  The RO should then undertake any 
other development required to comply 
with the VCAA and implementing 
regulations. 

5.  Then, the RO should readjudicate the 
issue on appeal in light of all 
pertinent evidence and legal authority.  

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




